Citation Nr: 0527611	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear 
Eustachian tube dysfunction.

2.  Entitlement to service connection for a mass/cyst on the 
right testicle.

3.  Evaluation of bilateral patellofemoral pain syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1996 to August 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO denied entitlement to 
service connection for a right ear disability and a right 
testicle mass/cyst.  The RO did grant service connection for 
bilateral patellofemoral pain syndrome.  This disability was 
initially evaluated as noncompensable.

By rating decision of January 2004, the RO granted a single 
10 percent evaluation for the veteran's bilateral 
patellofemoral pain syndrome.  The veteran continued his 
appeal.

The issue of entitlement to service connection for a right 
testicle mass/cyst is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that the veteran developed a 
right ear Eustachian tube dysfunction during active service 
and has experienced chronic symptoms of this disorder until 
the present time.

2.  The veteran's right knee disability is characterized by 
pain with use and minor limitation of motion.

3.  The veteran's left knee disability is characterized by 
pain with use, degenerative changes, and minor limitation of 
motion. 



CONCLUSIONS OF LAW

1.  A right ear Eustachian tube dysfunction was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  The criteria for an evaluation of 10 percent, but not 
more, for right knee patellofemoral pain syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010 (2005).  
See also VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  The criteria for an evaluation of 10 percent, but not 
more, for left knee patellofemoral pain syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010 (2005).  
See also VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in August 2001.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to service connection for a right ear disorder 
and an increased evaluation for his bilateral knee 
disability.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The Statement of the Case (SOC) issued 
in May 2002 and Supplemental Statement of the Case (SSOC) 
issued in January 2004 informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The initial adverse decision in this claim was issued by the 
RO in August 2000.  The VCAA notification was issued after 
this adverse decision. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in August 
2001.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letter of August 2001, VA requested that the veteran 
identify all treatment of his claimed disabilities.  The only 
treatment he has identified is through the military and VA.  
His service and VA treatment records have been obtained and 
incorporated into the claims file.  Thus, further development 
of the medical evidence is not required.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in October 
1999.  These examinations noted accurate medical histories, 
findings on examination, and the appropriate diagnoses.  
However, it is unclear whether these examiners had the 
opportunity to review the medical history contained in the 
claims file.  Based on the Board's review of the claims file, 
the histories reported by the examiners accurately reflect 
the information in the service medical records.  Therefore, 
as the examiners were aware of an accurate medical history, 
remand for review of the claims file would needlessly delay 
adjudication of this case.  As the histories were accurate, 
failure to review the claims file does not prejudice the 
veteran.  In addition, the orthopedic examination of October 
1999 and the VA orthopedic consultation of May 2001 provided 
information on functional limitations of the knees during 
symptomatic flare-up.  See 38 C.F.R. § 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  Therefore, 
the VA examination reports are adequate for VA purposes.  

In his substantive appeal (VA Form 9) submitted in July 2002, 
the veteran requested a hearing before the Board.  Such a 
hearing was initially scheduled in February 2005 and the 
veteran was notified of this hearing by a letter issued in 
early January 2005 to his last reported address.  The veteran 
failed to report for this hearing.  In March and April 2005, 
the veteran informed VA that he had moved and had not 
received the notification letter.  He was rescheduled for a 
Board hearing in late August 2005 and was notified of this 
hearing date in a letter issued in July 2005 to his new 
address.  A Report of Contact dated in early August 2005 
indicated that the veteran was aware of the date of his Board 
hearing.  However, he failed to report for this hearing.  He 
was informed by letter of early September 2005 that his 
appeal was being certified to the Board and that if he wanted 
a hearing he would have to request such a hearing directly 
from the Board and explain the reasons why such a hearing 
should be scheduled.  He has not requested a new hearing, nor 
has he presented any reasons to show good cause for his 
absence.  See 38 C.F.R. § 20.704.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In October 2001, the veteran acknowledged his 
understanding of the type of evidence required to 
substantiate his claim and his responsibility in identifying 
or submitting this evidence.  He also reported that there was 
no other pertinent evidence available.  Thus, the veteran is 
shown to have actual knowledge of what evidence was required 
and his responsibility in providing it to VA.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Right Ear Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran was given a military entrance examination in 
September 1996.  He denied any prior medical history of ear 
trouble.  On examination, his ears and eardrums were normal.  

Service medical records indicate that in June 1997 he was 
seen for symptoms of allergies.  The assessment was allergic 
rhinitis.  In September 1997, he complained of flu like 
symptoms that had existed for the past two days.  On 
examination, his ears were normal.  The assessment was upper 
respiratory infection of a viral etiology.  

In February 1998, the veteran complained of right ear pain 
for the previous four days.  This pain would increase in 
severity when wearing a helmet.  On examination, the right 
ear tympanic membranes appeared normal; however, the external 
canal had erythema and was tender to pressure when his 
earlobe was pulled.  There was no discharge.  The assessment 
was otitis external.  

In April 1998, the veteran complained of having a right ear 
infection for the past two months.  He claimed that his ear 
pain/infection had not cleared up with the use of medication 
prescribed in February 1998.  The veteran noted that it now 
felt like his ear was plugged up.  He continued to report 
that wearing a helmet increased his ear pain.  The veteran 
denied pain in his Eustachian tube.  On examination, the 
right ear had slight erythema and was positive for tenderness 
to pressure when pulling on the earlobe.  The tympanic 
membranes appeared normal and there was no discharge.  The 
assessment was to rule out Eustachian tube dysfunction.  

The veteran was again seen approximately one week later in 
April 1998.  He noted that his right ear infection had not 
resolved.  He complained that his right ear continually 
popped.  On examination, his ears were normal.  However, both 
tympanic membranes were clear and mobile, but there was 
"opaclle" density behind each tympanic membrane.  The 
impressions included dysfunctional Eustachian tube.

In November 1998, the veteran complained of flu like 
symptoms.  On examination, the ears and tympanic membranes 
were within normal limits without redness.  The impressions 
were normal examination and viral syndrome.  In March 1999, 
the veteran complained of headaches and having a cold.  On 
examination, the ears had waxy buildup.  The assessments were 
influenza and headaches.  In late March 1999, the veteran 
complained of stomach pain and vomiting.  On examination, his 
ears contained fluid and the canals were red.  The impression 
was viral syndrome and acute gastroenteritis.  

In May 1999, the veteran again complained of right ear pain 
and popping in his tympanic membranes for the past eight 
months.  He also reported that ringing in his ears had 
increased and his ears felt greater pressure when wearing a 
helmet.  On examination, the right tympanic membrane was 
slightly full, mobile, and with valsalva.  The left ear was 
within normal limits.  The impression was to rule out 
"SBOM," and right ear tinnitus.  The veteran was again seen 
the next day in May 1999.  He complained of right ear pain 
for the past year, with occasional ringing in the ear.  The 
veteran also complained of popping in his ears that would 
sometimes hurt.  It was noted that his audiograms were 
normal.  Decongestants and eardrops had not helped his 
symptoms.  On examination, the tympanic membranes were within 
normal limits and the other findings were reported to be 
negative.  The assessment was Eustachian tube dysfunction.  

The veteran was given a separation examination in June 1999.  
On his Report of Medical History, the veteran indicated he 
did not know if he had a history of hearing loss and denied 
any history of recurrent ear infections.  On examination, his 
ears and eardrums were normal.  The examiner did note that 
the veteran had a significant/interval history of right ear 
Eustachian tube dysfunction.  However, the examiner did not 
indicate that this was a current defect.  

The veteran was afforded a VA general medical examination in 
October 1999.  He complained of right ear pain that had 
developed in February 1998.  The veteran complained that his 
right ear currently felt plugged up "on and off."  He 
denied any hearing loss.  On examination, the ears were 
normal.  There was no evidence of wax buildup or fluid behind 
the tympanic membranes.  No diagnosis was given regarding the 
ears.  

In December 2000, a VA outpatient record reported the 
veteran's complaints of popping in his right ear with 
occasional pain.  Examination of the ears revealed scarring 
over the tympanic membranes.  There was no acute problem 
found with the ears and there was no loss of hearing.  No 
diagnosis was given regarding the ears.

A VA outpatient record dated in February 2001 noted the 
veteran's complaint of chronic right ear popping.  He claimed 
that he had to pop his right ear on a daily basis in order to 
relieve pressure and pain.  The veteran noted chronic right 
ear pain with environmental pressure, in automobiles, and 
with wind.  On examination, the tympanic membranes were 
normal, but there was a small amount of fluid in the right 
ear.  The assessment was chronic right ear pain and popping 
of an unknown etiology.  

A VA Ear, Nose, and Throat (ENT) consultation in June 2001 
noted the veteran's complaints of a three-year history of his 
right ear popping "all the time."  He did note that he had 
a history of allergies and that sometimes he felt stuffed up.  
On examination, the right ear was slightly retracted, but had 
good mobility with valsalva.  The left ear was clear.  The 
tympanic membranes were intact.  The assessment was right ear 
Eustachian tube dysfunction.

In August 2001, a VA outpatient record reported that use of 
Flonase had not helped the veteran's ear complaints.  On 
examination, the right ear showed possible retrotympanic 
fluid with good movement of the tympanic membrane.  The left 
ear was clear.  The "eustatian tube orifice" was clear on 
both sides.  The assessment was Eustachian tube dysfunction 
in the right ear.   

The evidence discussed above establishes that the veteran 
incurred a right ear Eustachian tube dysfunction during his 
active service.  He has presented lay evidence that his right 
ear has had constant pain and popping since his active 
service to the present time.  Similar abnormalities of the 
right ear have been noted on both the service and post-
service medical records, to include abnormalities with the 
tympanic membrane and fluid behind the membrane, which have 
resulted in the similar diagnoses.  This evidence establishes 
that the veteran has incurred a right ear Eustachian tube 
dysfunction during active service and had chronic 
symptomatology from active service to the current time.  
While the examination findings may not have consistently 
noted abnormalities with the right ear, the Board will 
resolve any doubt on the chronicity of his right ear 
disability in his favor, and award service connection.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Evaluation of Bilateral Knee Disabilities

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

On the veteran's separation examination conducted in June 
1999, he noted a medical history of swollen/painful joints, 
joint deformity, and "trick"/locked knee.  The examiner 
summarized the medical history as left knee anterior pain.  
On examination, his lower extremities were found to be 
normal.  However, the defects listed by the examiner included 
chronic left knee pain.  

During a VA general medical examination in October 1999, the 
veteran complained of left knee pain behind the kneecap 
during long periods of climbing and sitting.  He denied any 
symptoms of swelling or instability.  On examination, the 
left and right knees were normal.  No diagnosis regarding the 
knees was noted on the examination report.  

The veteran was afforded a VA orthopedic examination in 
October 1999.  He complained of left knee pain with running 
and physical activity.  The veteran also complained of right 
patellofemoral pain when walking up stairs.  He asserted that 
he had quit all activities that required him to run due to 
his bilateral knee pain.  On examination, both knees had full 
range of motion from 0 to 140 degrees.  There was no 
malalignment of the joints, no quadriceps atrophy, no laxity, 
no joint line tenderness, and no significant patellofemoral 
crepitus.  Patellar compression tests were negative.  
Bilateral knee X-rays were normal.  The diagnoses include 
bilateral patellofemoral syndrome.  

In December 2000, a VA outpatient record noted the veteran's 
complaints of right knee pain.  He reported that he had a 
constant ache in the right knee, and pain would development 
in the right knee after running for five minutes.  He 
indicated that this pain felt like needles or a "jabbing 
pain."  The veteran denied any swelling in his knee joints.  
Knee X-rays were reported to be negative.  On examination, 
the knees were normal.  The assessment was pain of the knees.

The veteran was given a right knee magnetic resonance image 
(MRI) in January 2001.  No degenerative changes were noted 
and there was no evidence of menisceal or cruciate ligament 
tear.

A VA outpatient record of February 2001 noted his complaints 
of bilateral knee pain that were worse with running and 
climbing.  He stated that this pain felt like needles under 
the patella and then became sharp, severe pain.  On 
examination, the knees had no edema.  The knees had a 
"silky" crepitus, but no effusion.  No joint laxity was 
found, but the patellas were positive for laxity.  The 
assessment was bilateral knee pain with negative studies, and 
questionable chondromalacia.  

A VA orthopedic consultation was given to the veteran in May 
2001.  He complained of knee pain that was 0-2 on a scale 
from 0 (no pain) to 10 (extreme pain).  He claimed that his 
knee pain would occasionally be at a level of 10.  He did not 
take medication for this pain.  He denied any locking or 
instability in his knees.  The veteran reported that his knee 
pain was worse when running or climbing.  On examination, 
both knees had range of motion from 0 to 125 degrees.  There 
was no instability found in the knees, and his Lachman, 
Drawer, and McMurray signs were all negative.  There was no 
effusion and his patellar compression tests were negative.  
He had full muscle strength ("5/5").  There was tenderness 
to palpation on the infrapatellar tendon during extension.  
The assessment was infrapatellar tendonitis.  

VA outpatient record of July 2001 noted the veteran's 
continued complaints of bilateral knee pain.  He reported 
that he now used a "sleeve" on his knees.  The assessment 
was infrapatellar tendonitis.  

In July 2002, the veteran complained of anterior knee pain 
that felt like someone was sticking him.  Pain was worse with 
squatting, running, and using stairs.  The veteran reported 
that he worked in construction pouring concrete and that his 
knee problems did not prohibit him from doing this work.  On 
examination, there was no effusion or joint line tenderness.  
Range of motion in the knees was normal.  The patellar tendon 
was non-tender and stable.  The examiner commented that no 
definite abnormality was found on examination.

The veteran underwent a VA MRI of the left knee in November 
2002.  The impression was degenerative changes, mild 
chondromalacia, and partial tears and/or strain of the 
anterior cruciate ligament (ACL).  

The veteran was given bilateral knee X-rays in January 2003.  
No degenerative joint disease was reported; however, a minor 
abnormality of bilateral patellae in the trochlear grooves 
was seen. 

In statements to the RO, the veteran has claimed that his 
bilateral knee disability is worse than currently rated.  He 
noted that his knees have continual pain and prevented him 
from running or putting stress on his knees.  The veteran 
also reported that his knee disabilities have caused serious 
difficulties in him performing daily activities and working 
in the construction field.  

The veteran's bilateral patellofemoral pain syndrome is 
currently rated 10 percent disabling effective on August 8, 
1999 (the date of separation from active service) under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5010 (traumatic arthritis).  Under 
this Code, without evidence of limitation of motion, X-ray 
evidence of arthritis involvement in two major joints is to 
be evaluated as 10 percent disabling; while X-ray evidence of 
involvement of two major joints with occasional 
incapacitation is to be evaluated as 20 percent disabling.  
With limitation of motion, which is found to be 
noncompensable under the appropriate diagnostic code 
evaluating that joint, then a 10 percent evaluation is for 
application for each major joint so affected.

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board initially notes that the veteran's knees warrant 
separate evaluations under the criteria at Code 5010.  That 
is, on examination in May 2001 the range of motion in both 
knees was from 0 to 125 degrees.  This is limited motion 
based on the criteria at Plate II.  As discussed below, this 
limitation does not warrant a compensable evaluation under 
Codes 5260 and 5261, except when considered in conjunction 
with section 4.59.  Therefore, each knee is entitled to a 10 
percent evaluation.  It is acknowledged by the Board that the 
right knee radiology studies have not found degenerative 
changes or arthritis in the right knee.  However, under the 
criteria at 38 C.F.R. § 4.59, a 10 percent evaluation is 
still warranted for this joint.  Objective examination in 
February 2001 has shown crepitus in the right knee and 
examination in May 2001 revealed limitation of motion.  The 
lay evidence has shown that the veteran experiences pain in 
both joints during activity.  Thus, there is substantial 
evidence of "painful motion with joint or periarticular 
pathology productive of disability" and a 10 percent 
evaluation for such pathology is authorized under the 
provisions of 38 C.F.R. § 4.59.  

The veteran has consistently denied laxity in both knees.  
However, the February 2001 examiner while indicating that 
while the knee joint had no laxity, laxity was found in the 
patella.  Also, X-rays of January 2003 found both patella 
were in the trochlear grooves, resulting in a "minor" 
abnormality.  Finally, left knee MRI in November 2002 found 
evidence of a tear or stain of the ACL present.  While these 
abnormalities exist, both the lay and medical evidence has 
shown no evidence of laxity in either knee joint.  That is, 
whatever abnormalities may be developing in the knees, these 
abnormalities have yet to result in an observable and 
measurable laxity of a knee joint.  Therefore, a compensable 
evaluation under Codes 5257, 5262, and 5263 for instability 
in either knee is not warranted at the present time.  Such a 
determination is also supported by the fact that there has 
been no complaints or findings of subluxation, lateral 
instability, nonunion/malunion of the tibia or fibula, 
weakness, insecurity with weight bearing, or a diagnosis of 
genu recurvatum.

The veteran's primary complaint is pain in his knees, which 
becomes worse with activity.  He has claimed that this pain 
at times becomes severe and limits his activity.  While he is 
competent to present such evidence, the objective 
examinations have failed to corroborate this level of pain or 
loss of activity.  Repeated examinations since June 1999 have 
found little evidence of abnormality with the knees.  Range 
of motion studies have repeatedly shown full range of motion 
or minimal limitation of flexion.  

At their worst, range of motion in the knees was from 0 
degrees extension to 125 degrees flexion.  This level of 
limitation does not warrant a compensable evaluation under 
either Code 5260 (limitation of flexion) or Code 5261 
(limitation of extension).  The veteran has reported 
symptomatic flare-up of pain associated with his knees.  
However, other than references to limitation of his daily 
activities and interference with his work, the veteran has 
not presented any complaint on examination or lay evidence to 
VA that would show limitation of motion due to pain.  He has 
acknowledged on examination that his knee disabilities do not 
prohibit his continued employment in construction.  Finally, 
repeated examinations have failed to show significant 
limitation of motion in the knees.  There is no lay or 
medical evidence showing locking, effusion, or dislocation of 
the knee cartilages.  The medical evidence does not 
corroborate the veteran's claim of significant limitation of 
motion in the knee joints due to pain.  Applying the 
principles of 38 C.F.R. §§ 4.40 and 4.45, and considering 
both the lay and objective evidence, the Board finds that the 
veteran's left knee disability has resulted in only minor 
limitation of motion, even during periods of symptomatic 
flare-up.  Based on this analysis, compensable evaluations 
are not warranted under Codes 5258 through 5261.  

Finally, the medical (to include radiological studies) and 
lay evidence has not indicated ankylosis or fixation of the 
knee joints and consideration of the criteria under Code 5256 
would not be appropriate.

In summation, the Board finds that the evidence supports 
separate 10 percent evaluations for each knee under the 
provisions of 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  The evidence does not support higher 
or separate evaluations for limitation of motion or 
instability.

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the Board concludes that the knee 
disabilities in the current case have not significantly 
changed since August 8, 1999; therefore, uniform ratings are 
warranted.


Conclusion

Based on the above evidence and analysis, it is determined 
that the evidence establishes entitlement to service 
connection for right ear Eustachian tube dysfunction.  In 
addition, separate 10 percent evaluations are warranted for 
each knee disability.  However, the preponderance of the 
evidence is against the grant of evaluations in excess of 10 
percent disabling.  To the extent that the appellant has 
opined on the severity of his knee disabilities, this lay 
evidence is less reliable than the more objective evidence.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against the award of higher 
ratings and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear Eustachian 
tube dysfunction is granted.

A 10 percent evaluation, but not more, for right knee 
patellofemoral pain syndrome is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A 10 percent evaluation, but not more, for left knee 
patellofemoral pain syndrome is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




REMAND

The veteran has claimed that at the time of his military 
separation examination, a lump was found on his right 
testicle.  The separation examination of June 1999 reported 
his genitor-urinary system to be normal.  However, he was 
referred for a testicular ultrasound.  The ultrasound request 
noted that examination had found a small (0.3x0.7 
centimeter), tender to palpation, left spermatic cord lesion.  
Ultrasound study revealed that both testicular globes were 
normal; however, there was a very small amount of fluid 
present around the right epididymis.  There was no evidence 
of epididymal mass or testicular mass.  The impression was 
normal testicles and minimal fluid present around the right 
epididymis.  

A March 2000 VA outpatient record noted the veteran's 
complaint of a right epididymal cyst.  He claimed that this 
cyst had been discovered on his military separation 
examination.  On examination, his testicles were 
unremarkable, except for a right epidid cyst that measured 8 
millimeters in size with mild tenderness.  The assessment was 
right epididymal cyst.  In November 2001, the right epidid 
cyst measured one centimeter in size.  He claimed that this 
cyst had become painful within the last year.  The veteran 
reportedly underwent a testicular ultrasound in March 2002 
that found both testicles normal and no epididymal cyst was 
seen.  On examination in March 2002, no masses were 
palpitated in or on the testicles; however, a small one-
centimeter cyst was palpated on the left epididymis that was 
non-tender.  The assessments included enlarging cyst on the 
left epididymis.  In June 2002, examination revealed a left 
superior epididymal mass consistent with a small cyst or scar 
measuring approximately eight millimeters in diameter.  The 
assessment was left epididymal cyst versus scar.  The veteran 
has asserted in statements to VA that his scrotum cyst causes 
him "extreme" pain.

As it appears that some type of abnormality existed regarding 
the spermatic cord/epididymis at the time of the veteran's 
separation from active service, and the current medical 
evidence is inconclusive regarding the nature and etiology of 
any current scrotum mass/cyst, this case must be remanded for 
a VA compensation examination to evaluate the veteran and 
provide a competent medical opinion regarding the existence 
and etiology of the any current mass/cyst.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (The duty to assist requires VA to obtain a 
medical opinion as to the relationship between an in-service 
event, injury, or symptomatology and a current disability.); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board 
cannot base its decisions on its own unsubstantiated medical 
opinion.)

Accordingly, the case is hereby REMANDED for the following:

1.  Contact the Loma Linda VA Medical 
Center and request all relevant inpatient 
and outpatient treatment records dated 
from February 2003 to the present time.  
All responses and/or evidence received 
should be associated with the claims 
file.

2.  The veteran should be scheduled for a 
VA genitor-urinary examination.  Send the 
claims folder to the examiner for review.  
The examiner should be provided with the 
following instructions.

The veteran has claimed that he currently 
has a mass/cyst in his scrotum that was 
first discovered during his military 
separation examination in June 1999.  At 
that time, a military ultrasound study 
found fluid present around the right 
epididymis.  His current VA outpatient 
examinations have noted findings for 
either a scar or epididymis cyst on the 
right side.  However, current ultrasound 
study does not corroborate the existence 
of a mass.  Based on a review of the 
medical history and testing, the examiner 
should provide answers to the following 
questions:

Does the veteran currently have a cyst, 
mass, or other type of abnormality 
associated with the right side spermatic 
cord or epididymis?  Please provide all 
appropriate diagnoses.  If so, is it at 
least as likely as not (i.e., 50 percent 
probability or greater) that any of these 
diseases/disabilities were incurred in, 
or aggravated by, his active military 
service?  Specifically, is any current 
right side cyst/mass related to the 
findings on the military ultrasound 
conducted in June 1999? 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  See 38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


